Citation Nr: 0517610	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied a rating in excess of 30 percent for 
generalized anxiety disorder.  In May 2002, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in August 2002, and the veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 2003.  

In April 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of a rating in excess of 30 percent 
for generalized anxiety disorder (as reflected in a March 
2005 supplemental SOC (SSOC)).

In June 2005, the Board received additional evidence from the 
RO, which was not previously associated with the claims file, 
consisting of a statement from the veteran's representative 
dated in September 2004, and an August 2004 VA psychiatrist's 
report. 

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 30 percent for 
generalized anxiety disorder is warranted, even though it 
will, regrettably, further delay an appellate decision on the 
claim on appeal.

On VA examination in April 2002, the veteran's mood was 
markedly anxious, and his affect was somewhat constricted.  
His speech was relevant and coherent, although pressured due 
to anxiety.  It was noted that the veteran appeared to be 
generally functioning well at his place of employment, with 
only some mild, episodic disruptions caused by his anxiety.  
The examiner diagnosed generalized anxiety disorder, chronic 
and moderate.  The examiner opined that the veteran had no 
significant impairment regarding basic competence for 
maintaining himself independently, and mild to moderate 
impairment in his level of personal and social adjustment.  

An August 2004 report from a VA psychiatrist at the Massena 
Community Based Outpatient Clinic (CBOC) notes that the 
veteran had left two job positions as a result of his anxiety 
disorder, and that recently, he had ceased working in part 
due to extreme anxiety which interfered with all aspects of 
his functioning.  The psychiatrist also stated that the 
veteran's anxiety disorder caused social impairment, and 
resulted in the inability to participate in a group setting 
at any level.      

The above-noted medical findings indicate that the veteran's 
generalized anxiety disorder may have worsened since the 
April 2002 examination.  Hence, the Board finds that more 
contemporaneous psychiatric findings would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, will result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Massena CBOC, 
dated from April 2002 to July 2004.  The veteran has also 
stated that he has received additional treatment for his 
psychiatric disorder at the Buffalo VA Medical Center (VAMC).  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Massena CBOC 
and from the Buffalo VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requests 
for records from Federal facilities.  
 
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of additional evidence submitted 
directly to the Board in June 2005.

As a final point, the Board notes, as initially noted in the 
April 2004 remand, that in the April 2003 substantive appeal, 
the veteran's representative raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's generalized 
anxiety disorder.  Since the veteran's service-connected 
anxiety disorder is the condition underlying his claim of 
unemployability, the claim for a TDIU is inextricably 
intertwined with the claim currently on appeal; hence, the 
claims should be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  While the Board specifically requested in 
the prior remand that the RO adjudicate the newly raised 
claim for a TDIU along with the claim for increase, to date, 
the RO has not complied with this request.    Thus, the RO is 
again advised of the need to adjudicate the claim for a TDIU 
together with the claim currently on appeal.  The Board 
emphasizes that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
instructions and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board further points out to the veteran that, if he 
wishes to pursue an appeal of any issue not currently in 
appellate status-specifically, the claim for a TDIU-a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's generalized 
anxiety disorder from the Massena CBOC 
(from July 2004 to the present), and from 
the Buffalo VAMC (from the date of the 
veteran's discharge to the present).  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim for a higher rating for 
generalized anxiety disorder within the 
one-year period).
 
3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility, for 
evaluation of his service-connected 
generalized anxiety disorder.   The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's generalized anxiety 
disorder, and an explanation of what the 
score means.  

The examiner should offer an assessment 
of the severity of the condition, 
specifically commenting upon the impact 
of the veteran's generalized anxiety 
disorder on his employability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 30 percent for generalized 
anxiety disorder, and then adjudicate the 
matter of entitlement to a TDIU, in light 
of all pertinent evidence (to include that 
submitted directly to the Board in June 
2005) and legal authority.  If the veteran 
fails to report to any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.	If the claim for a TDIU is denied, the 
veteran and his representative must be 
notified of the denial and advised of the 
veteran's appellate rights.  The veteran 
and his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in 
appellate status, a timely appeal (an NOD, 
and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the veteran the 
appropriate time period in which to so, 
the veteran should perfect an appeal of 
the claim for entitlement to a TDIU, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

9.	Unless the claim for increase is 
granted to the veteran's satisfaction, the 
RO should furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



